                 Case 2:20-cr-00090-MCE Document 18 Filed 01/13/21 Page 1 of 4


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     CLAYTON HOWARD
6

7

8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 2:20-cr-090 MCE
12
                      Plaintiff,
13
     vs.                                                 STIPULATION AND ORDER
14                                                       CONTINUING STATUS CONFERENCE
     CLAYTON HOWARD,                                     AND EXCLUDING TIME UNDER THE
15                                                       SPEEDY TRIAL ACT
16                    Defendant.
                                                         Date:       January 14, 2021
17                                                       Time:        10:00 a.m.
                                                         Court:      Hon. Morrison C. England, Jr.
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney
22
     Cameron Desmond, and Attorney Todd Leras on behalf of Defendant Clayton Howard, stipulate
23
     as follows:
24
            1.     This matter is presently set for a status conference on January 14, 2021.
25

26          2. This case involves a felon in possession of ammunition charge stemming from

27                 execution of a search warrant in San Joaquin County. Defendant appeared for
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00090-MCE Document 18 Filed 01/13/21 Page 2 of 4


1            arraignment on the charge contained in the Indictment on July 15, 2020. The case
2
             was set for an initial status conference before this Court on August 27, 2020. The
3
             government has provided written reports related to execution of the search warrant to
4
             defense counsel as discovery materials.
5

6         3. Defense investigation of this matter has been hampered due to measures taken by

7            federal and state authorities in response to the COVID-19 pandemic. Specifically,
8
             pandemic restrictions delay the ability of the defense to conduct in-person interviews
9
             of potential witnesses and to obtain relevant records needed to evaluate potential
10
             defenses and for purposes of mitigation in the event of a negotiated disposition.
11

12           Defendant Howard therefore requests to continue this matter to April 22, 2021.

13        4. Defendant Howard is being held in pre-trial detention at the Sacramento County Main
14
             Jail. During the entire time since Mr. Howard’s arrest in this matter, federal
15
             courthouses in the Eastern District of California have been closed to public access.
16
             General Order 628, issued on January 4, 2021, has extended public access restrictions
17

18           to federal courthouses in the district for an additional 90-days from the date of the

19           order – a closure order that essentially shuts public access to the federal courthouse
20
             through the first week of April 2021.
21
          5. Given the need for additional time to conduct defense investigation, Defendant
22
             Howard requests to continue the status conference in this matter to April 22, 2021, at
23

24           10:00 a.m., and to exclude time between January 14, 2021 and April 22, 2021,

25           inclusive, under Local Code T-4. The United States does not oppose this request.
26
          6. Attorney Todd Leras represents and believes that failure to grant additional time as
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:20-cr-00090-MCE Document 18 Filed 01/13/21 Page 3 of 4


1               requested would deny Defendant Howard the reasonable time necessary for effective
2
                preparation, considering the exercise of due diligence.
3
            7. Based on the above-stated facts, Defendant Howard requests that the Court find that
4
                the ends of justice served by continuing the case as requested outweigh the best
5

6               interest of the public and the Defendant in a trial within the time prescribed by the

7               Speedy Trial Act.
8
            8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
9
                seq., within which trial must commence, the time period of January 14, 2021 to April
10
                22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
11

12              (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court

13              at Defendant Howard’s request on the basis that the ends of justice served by taking
14
                such action outweigh the best interest of the public and the Defendant in a speedy
15
                trial.
16
            9. Nothing in this stipulation and order shall preclude a finding that other provisions of
17

18              the Speedy Trial Act dictate that additional time periods are excludable from the

19              period within which a trial must commence.
20
            Assistant U.S. Attorney Cameron Desmond has reviewed this proposed order and
21
     authorized Todd Leras via email to sign it on her behalf.
22

23
     DATED: January 11, 2021                              MCGREGOR W. SCOTT
24                                                        United States Attorney

25                                                        By      /s/ Todd D. Leras for
                                                                  CAMERON DESMOND
26
                                                                  Assistant United States Attorney
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00090-MCE Document 18 Filed 01/13/21 Page 4 of 4


1    DATED: January 11, 2021
                                                           By     /s/ Todd D. Leras
2
                                                                  TODD D. LERAS
3                                                                 Attorney for Defendant
                                                                  CLAYTON HOWARD
4

5

6
                                                  ORDER
7
            Pursuant to the foregoing stipulation, it is hereby ordered that the status conference in this
8

9    matter, scheduled for January 14, 2021 is vacated. A new status conference is scheduled for

10   April 22, 2021, at 10:00 a.m. The Court further finds, based on the representations of the parties
11
     and Defendant Howard’s request, that the ends of justice served by granting the continuance
12
     outweigh the best interests of the public and the Defendant in a speedy trial. Time shall be
13
     excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to
14

15   allow necessary attorney preparation taking into consideration the exercise of due diligence for

16   the period from January 14, 2021, up to and including April 22, 2021.
17
            IT IS SO ORDERED.
18
     Dated: January 12, 2021
19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
